



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Saxena 
          v. Canada (Minister of Justice),







2009 
          BCCA 8



Date: 20090113

Docket: CA036710

Between:

Rakesh 
    Saxena

Appellant

And

Canada 
    (Minister of Justice)

Respondent




Before:


The 
          Honourable Mr. Justice Chiasson




(In 
          Chambers)








G. 
          DelBigio


Counsel for the Appellant




J.G. 
          Johnston


Counsel for the Respondent




Place 
          and Date of Hearing and Judgment:


Vancouver, British Columbia




22 December 2008




Date 
          of Reasons:


13 January 2009








Reasons 
    for Judgment of the Honourable Mr. Justice Chiasson:

Introduction

[1]

On December 22, 2008, I granted interim judicial release to Mr. Saxena 
    pending the hearing of his application for judicial review of the Ministers 
    order of surrender on essentially the same stringent terms he has been released 
    previously.  The application was consented to by the Minister, but I reviewed 
    the criteria for the request and expressed strong concern with the delay in 
    this extradition proceeding.  The parties were advised I would provide reasons 
    for my decision.  These are those reasons.

Background

[2]

Thailand formally sought the extradition of Mr. Saxena on August 30, 
    1996, to face charges of embezzlement.  The extradition hearing began on October 
    30, 1996.  After more than 90 days of hearing over a four year period, Maczko 
    J. ordered Mr. Saxena committed for extradition on September 15, 2000.  The 
    then Minister of Justice issued an order of surrender on November 18, 2003, 
    which was subject to receipt of sufficient assurances with respect to Mr. 
    Saxenas treatment by Thai authorities.  After the assurances were provided, 
    a second order was issued on June 11, 2004.  A third surrender order was confirmed 
    by the Minister on September 6, 2005 and on December 1, 2005 amended to properly 
    reflect the offences described in the extradition request.  Mr. Saxena appealed 
    the committal order and sought judicial review of the Ministers surrender 
    order.  This Court upheld both on March 3, 2006.  Leave to appeal to the Supreme 
    Court of Canada was refused on November 23, 2006.

[3]

Mr. Saxena was given judicial interim release on July 11, 1996.  This 
    was revoked by Dohm A.C.J. on February 12, 1998 because Mr. Saxena attempted 
    to obtain a false passport.  He was again given judicial interim release on 
    significantly stringent terms in June 1998.  After this Court dismissed his 
    committal appeal and judicial review application, Saunders J.A. refused to 
    grant Mr. Saxena judicial interim release pending his application for leave 
    to appeal to the Supreme Court of Canada.  The Chief Justice ordered a review 
    of that decision, but a division of this Court concluded he had no jurisdiction 
    to do so.  On May 31, 2006, Mr. Saxena again sought his release on the basis 
    of a change in circumstances.  Mackenzie J.A. refused to vary the order of 
    Saunders J.A.

[4]

After the Minister stated he would again reconsider his surrender order 
    due to political circumstances in Thailand, Boyd J. granted Mr. Saxena judicial 
    interim release pending the Ministers decision, which brings us to the present.

[5]

Mr. Saxena applied for a reconsideration of the surrender order on 
    the basis that circumstances had changed in Thailand.  On September 21, 2006, 
    the then Minister of Justice advised a reconsideration would take place.  
    The surrender order was confirmed by the current Minister on December 19, 
    2008.

[6]

On March 12, 2007, Mr. Saxina applied for
habeas corpus
and
certiorari
-in-aid to quash the committal order.  The Attorney General 
    of Canada on behalf of Thailand will apply on January 5, 2009 for a summary 
    dismissal of this application.

[7]

Originally, Mr. Saxena had been charged with offences under the Thai 
    penal code and under the Thai
Securities Exchange Act
.  On July 
    20, 2005, the penal code offences became statute barred by reason of the passage 
    of time.  The
Securities Exchange Act
charges will be statute 
    barred in July 2010.

[8]

As is apparent, this matter has been in process for over 12 years.  
    That is most regrettable.  While Mr. Saxena is entitled to exercise his right 
    to resist his extradition, Canada is obliged to meet its international obligations.  
    Mr. Saxena must be afforded all lawful opportunities to pursue his rights, 
    but this must be done so as not to frustrate the proper course of the process.

[9]

Delay that results in the prosecution of offences becoming time-barred 
    should not be tolerated.  This has happened once in this case.  It is essential 
    that steps be taken to curb the risk of it happening again.

[10]

The Minister and Mr. Saxena have agreed to schedule the judicial review 
    application for five days beginning May 11, 2009.  Mr. Saxenas materials 
    must be filed by March 30, 2009.  During the Chambers hearing, I expressed 
    concern both with the proposed duration of the hearing and with the timing.

[11]

It is likely that an application for leave to appeal to the Supreme 
    Court of Canada will follow this Courts decision on the judicial review.  
    If there were a five-day hearing ending mid-May, it would be likely the application 
    for leave would not be dealt with by the Supreme Court until at least mid-Autumn 
    of 2009.  If leave were granted, the appeal likely would be heard in the spring 
    of 2010, which brings the matter perilously close to July 2010.

[12]

The parties suggest the
habeas corpus
application may follow 
    the same route as the judicial review application, that is, an appeal from 
    the British Columbia Supreme Court being heard with the judicial review application.

Criteria for release

[13]

I address briefly the criteria for release.

[14]

The criteria for judicial interim release are set out in s. 679(3) 
    of the
Criminal Code
, R.S.C. 1985, c. C-46.  They are as follows:

(a)        
    the appeal or application for leave to appeal is not frivolous;

(b)        
    the applicant will surrender himself into custody in accordance with the terms 
    of the order; and

(c)        
    detention is not necessary in the public interest.

Section 
    679 applies to this extradition proceeding by reason of the operation of s. 
    25.2(4) of the
Extradition Act
, R.S.C. 1998, c. E-23 as amended.

[15]

The Crown agrees the criteria are met, but, in my view, I am obliged 
    to be satisfied this is so.

[16]

Although counsels consideration of issues that may arise from the 
    Ministers decision is at a preliminary stage, Mr. Saxena contends an issue 
    arises whether he can be extradited on the basis of the
Securities Exchange 
    Act
charges: are they criminal in Canada; does the extradition treaty 
    extend to them?  He also contends that the entire process must be informed 
    by the Supreme Court of Canadas decision in
Karas v. Canada (Minister 
    of Justice)
, S.C.C. 32500 (Bulletin June 12, 2008).  In this context 
    he argues the evidence falls short of justifying surrender.  He contends the 
    Minister erred in his consideration of the political situation in Thailand.

[17]

The Minister addressed these contentions in his reasons accompanying 
    the surrender order.  At the hearing before me counsel for the Minister suggested 
    the only ground that merits serious contention is the assertion the Minister 
    erred in his consideration of the political situation in Thailand.  Taking 
    into account the standard of review as articulated in
Lake v. Canada 
    (Minister of Justice),
2008 SCC 23, 292 D.L.R. (4th) 193, Mr. Saxena 
    faces a significant uphill battle, but I am not prepared to conclude his judicial 
    review application is frivolous.

[18]

The risk of flight cannot be eliminated.  It was the basis for the 
    refusal of interim judicial release by Saunders and Mackenzie JJ. A.  I am 
    advised that Mr. Saxena has adhered to the terms of his release.  As noted, 
    they are very stringent.  I am satisfied, with the consent of the Minister, 
    that he does not pose a sufficient risk of flight as to deny him release.

[19]

In my view, it is appropriate to take into account the delay in this 
    matter and the risk that the remaining charges will become statute-barred 
    in considering the tertiary requirement.  The delay has been serious.  I believe 
    that reasonable members of the general public informed of the circumstances 
    of this case may be concerned if Mr. Saxena were not incarcerated.  This must 
    be balanced against the fact no court has found him guilty of any crime and 
    he has the right to exhaust all avenues of consideration of his extradition.  
    Also relevant are the very strict terms of his proposed release.  In the result, 
    I am not satisfied Mr. Saxenas detention is necessary in the public interest.

Conclusion

[20]

I lay no blame and cast no aspersions.  I take the circumstances as 
    I find them, but an extradition process that takes 12 years and is still running 
    is flawed.  It is difficult to find a more cogent example of the adage justice 
    delayed is justice denied.  Mr. Saxena has been living under this cloud far 
    too long; the public interest in having crimes prosecuted has been compromised.

[21]

I acceded reluctantly to Mr. Saxenas application for release.  I cannot 
    say his application for judicial review is frivolous, but I do not consider 
    it to have a great deal of merit.  The terms of Mr. Saxenas release are stringent 
    and accord with the terms of his previous release.  There always is a risk 
    of flight, but it is as constrained as is feasible in the circumstances.  
    The terms are acceptable to the Minister.  In my view, there is a risk that 
    the administration of justice will be held in disrepute as a result of the 
    delay that already has occurred.  If the extradition of Mr. Saxena were upheld, 
    but the charges were statute-barred, I am confident reasonably informed members 
    of the general public would be extremely concerned and Canada would be perceived 
    not to have met its international obligations in this case.

[22]

With these thoughts in mind I provide the following directions:

·

Mr. Saxena is to consider whether 
    counsel can be retained who would ensure the judicial review application is 
    brought on sooner than May 11, 2009; delay is not in his best interests because 
    it may constrain his options as this matter progresses;

·

if present counsel continue to 
    represent Mr. Saxena in the judicial review application, he is to take all 
    reasonable steps to have the judicial review application heard as soon as 
    possible; this may include obtaining the assistance of others to prepare the 
    material for the hearing and seeking an accommodation in his other court commitments 
    to facilitate an early hearing in this Court;

·

if present counsel continues 
    to represent Mr. Saxena in the judicial review application, he is to advise 
    counsel of the Minister immediately if time were to become available in his 
    calendar that would allow the hearing to proceed before May 2009;

·

subject to the directions of 
    the Supreme Court, all possible steps are to be taken to proceed expeditiously 
    with the
habeas corpus
application, including facilitating the early 
    hearing of an appeal if one were to be taken;

·

a case management judge of this 
    Court is to be appointed to receive timely reports from the parties on the 
    progress of these proceedings and to assist them to ensure they are dealt 
    with expeditiously.

[23]

I order the interim release of Mr. Saxena on the terms proposed by 
    the parties.

The 
    Honourable Mr. Justice Chiasson


